Title: To George Washington from Colonel Hugh Hughes, 3 February 1777
From: Hughes, Hugh
To: Washington, George



Sir
Peekskill [N.Y.] Feby 3rd 1777

Sometime in December General Mifflin order’d me, after arranging Affairs well here, to wait on your Excellency. In answer to which I acquainted him that a proper Disposition could not, suddenly, be made, on Account of disbanding the greatest Part of the Army then here, together with some other Obstructions which occurr’d at that Time, but added that I was ready to obey his Commands as soon as he should be pleas’d to signify them to me, since when I have not heard from him on the Subject.
The strictest Attention has been had to your Excelency’s Orders relative to the Tents and entrenching Tools, both of which are in as proper a Train as the Impediments alludeded to would permit. A proper Boatbuilder is engag’d with as many Hands as could be collected, to prepare Timber for Scows, flatbottom’d Boats, and Whaleboats, which is as much as can be done at present, for Want of Boards.
It is purpos’d to have 40, or 50 flatbottom’d Boats more, 6 Scows, and 20 or 30 Whaleboats, if approv’d.
The Sadler’s Shop at Danbury, is open’d, but not much Progress made, for Want of Leather, which is laid out for in every Quarter.
The Waggons that Col. Biddle desir’d might be made, by your Excelency’s Order, are not all dispos’d of yet. Fifty are to be made at Pomfret in Connecticut, of the four hors’d Kind; and the Fifty two hors’d, are undertaken by a Col. Brinkerhoff, at the Fishkill; Whole to be done by the first of April, at farthest. Those to be made at Pomfret are to be forwarded as fast as built, to this Post.
Sixty-five, of Course, remain to be contracted for unless a suitable Company of Wheelwrights can be rais’d here, for the Purpose. In the mean Time there is a Prospect of getting 20 or 30 built at Providence.

As these Waggons will require considerable of Iron, and the Under takers, every where, look to the Department for it, I have order’d about 30 Tons, that lay at Hackensack newbridge, up; and it is now on the Way.
Four or five Hundred Axes are contracted for, but it was tho’t best to wait for further Instructions on that Head, least a large Number might have been engag’d elsewhere.
Many of the Axes, provided by Congress, last Fall, have no Steel. This my Duty requires me to acquaint you of Sir, that they may know of the Imposition.
A Hundred Thousand Feet of wooden hollow-ware have been engag’d at Suffield, and are to be deliver’d, & stor’d at Poughkepsey. The same Number of Canteens, and twenty Thousand Pails, have been sent for to the Eastwards. Sadlery is every where laid out for, when there has been any Prospect of succeeding.
The State of Kingsferry, since Col. Tupper left it, has been much worse than it was before, and, on consulting General M[c]Dougall, it was tho’t most eligible to raise a Company of Watermen for that Purpose. In Consequence of which, one William Sloe, of New York, has had a Warrant from this Department to raise one Lieut. & forty two privates, who are to be equally divided between himself & Lieut. on each Side the River.
The Capt. & Lieutenant to have the same Pay and Rations as like Ranks in the Army, and the Men six Pounds ⅌ Callender Month.
They are all to engage for a Year, unless sooner discharg’d, in which Cases they are to receive the customary allowance.
All the Clothing is not yet arriv’d from Fairfield and there are two Boxes stopped at Stamford, by order of Governor Trumbull, on hearing that the Convention of this State had taken on them to stop what is now gone to Headquarters.
Mr Burr has repeatedly been solicited to forward all in his Care, but the Roads and Weather have prevented its coming forward. It is now hourly expected, and shall be sent on, as soon as it arrives.
My not hearing from General Mifflin, on what I mention’d in the first of this Letter, and being inform’d that he was not at Headquarters, induc’d me to trouble your Excellency with this tedious, dull Scrawl, for which I ask Pardon.
If it be most agreeable to your Excellency that I attend at Headquarters please to order it signified to me, and I shall set out with Pleasure, at a Moment’s Notice; otherwise continue promoting the Service where I am till further Orders.
Since I receiv’d ten thousand Dollars from Major Huntington, I have been oblig’d to borrow near 7,000 Dollars more, all which fall far

short of retrieving the Credit of the Department in this Quarter, paying for what is engag’d.
This last, and what I mention’d in a Former, makes 10,000 that I have borrow’d, so that I think Nothing less than a 100,000 Dollars will keep the Service in a proper State, at present. I must repeat my Concern at being so tedious, but could not be silent where so much is at Stake.
With the greatest Regard for your Excellency’s Health and Success I am, Sir, your most Obedient & very Humble Servt

Hugh Hughes


P.S. I have the Honor to inclose your Excellency a Letter from Genl Heath and am, as before, your Excellency’s most Obedient


H. Hs
